UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7367


BERNARD MCFADDEN,

                Plaintiff - Appellant,

          v.

MR. WESTLEY, Officer of Kirkland’s Law Library; CHRISTOPHER
FLORIAN, SCDC Staff Attorney; DIANE HINGLE, SCDC State
Classification   Officer;  CANDI   L. CANNON,   SCDC  State
Classification Officer; MRS. YORK, Kershaw Institutional
Classification Officer; MR. EURY, FNU Kershaw Institutional
Classification Officer; MRS. AMASON,

                Defendants – Appellees,

          and

MARGARET SULLIVAN, 3d Circuit Court Reporter; MARY WILLIAMS,
SC Assistant Attorney General; CHARLES T. BROOKS, Court
Appointed PCR Attorney; MS. HOUGH, Grievance Coordinator of
Kershaw CI; MS. REYNOLDS, Warden of Kershaw, in their
individual or personal capacities,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      J. Michelle Childs, District
Judge. (0:12-cv-02392-JMC)


Submitted:   January 22, 2015               Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Bernard         McFadden     appeals    the        district      court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on    his       42    U.S.C.      § 1983    (2012)       complaint.          We    have

reviewed the record and find no reversible error.                               Accordingly,

we   affirm        for   the     reasons      stated        by     the    district       court.

McFadden      v.    Westley,         No.   0:12-cv-02392-JMC             (D.S.C.     Aug.    19,

2014).     We dispense with oral argument because the facts and

legal    contentions           are   adequately       presented          in   the   materials

before   this       court      and    argument      would    not    aid       the   decisional

process.



                                                                                      AFFIRMED




                                               3